EXAMINER’S REASONS FOR ALLOWANCE
Allowable Subject Matter
	Claims 8 - 17 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a management system of substitute currency, (gaming chips), in a gaming establishment, wherein the management system determines the win/loss results at a gaming table, wherein, furthermore, the system collects and calculates a balance of a casino or house side of the gaming table results, and determines whether or not a fraud or mistake has occurred in the collection process. 
The claims are directed towards using categories to organize, store, and transmit information, (Cyberfone), which have been identified by the courts as abstract ideas. However, the claimed gaming system, as amended, yields a specialized device distinguishable from an ordinary computer apparatus. More specifically, the claims are drawn towards a management system that collects and calculates gaming chips, based on the win/loss results of a game played at a casino gaming table, wherein the system further detects whether or not a fraud or mistake has been made during the collection process. Prior art gaming systems do not teach of management systems that detect fraud with respect to gaming chips in a casino environment, however, prior art systems only teach of detecting fraud with respect of gaming chips being fraudulent, such as being fake instead of authentic, whereas the present invention, not only detects fraudulent chips, but also being able calculate the amount of gaming chips after collection has been completed and determining whether or not fraudulent activity was made in the amount of gaming chips collected. Recitation of such a system, in contrast to just an information processing system, was deemed to impose significantly more i.e., meaningful limitations, on any alleged underlying abstract idea. Thus, in light of the total disclosure, the management system now claimed 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715